[Cite as McClendon v. Cuyahoga Cty. Sheriff's Office, 2022-Ohio-1589.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

DARRELL MCCLENDON,                                    :

                Plaintiff-Appellant,                  :
                                                                         No. 110863
                v.                                    :

CUYAHOGA COUNTY                                       :
SHERIFF OFFICE,

                Defendant-Appellee.                   :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: May 12, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-19-924144


                                           Appearances:

                Darrell McClendon, pro se.

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Tasha L. Forchione, Assistant Prosecuting
                Attorney, for appellee.


CORNELIUS J. O’SULLIVAN, JR., J.:

               Plaintiff-appellant, Darrell McClendon, appeals the trial court’s

decision to grant summary judgment in favor of defendant-appellee, Cuyahoga

County Sheriff’s Office. After a thorough review of the law and facts, we affirm.
             In 2014, appellant was charged in an 18-count indictment with

trafficking in persons (Counts 1 through 15), promoting prostitution (Count 16),

drug possession (Count 17), and possessing criminal tools (Count 18). Each of the

trafficking in persons counts included a repeat violent offender specification and

Count 18 included a forfeiture specification.         “The charges arose [out of]

McClendon’s operation of a prostitution ring in which he allegedly preyed on women

who were addicted to heroin, increased their heroin dosage, and then forced them

to engage in prostitution in exchange for heroin to feed their addictions.” State v.

McClendon, 8th Dist. Cuyahoga No. 103202, 2016-Ohio-2630, ¶ 2.

             Appellant entered into a plea agreement with the state of Ohio and

agreed to plead guilty to an amended Count 1, trafficking in persons that included

all seven victims and to forfeit the property included in the forfeiture specification

in Count 18. On December 10, 2014, the trial court sentenced appellant to 15 years

in prison, five years of mandatory postrelease control, and classified him as a Tier II

sex offender/child victim offender. Appellant was granted leave to file a delayed

appeal of his conviction.    On appeal, appellant argued that his plea was not

knowingly, intelligently, and voluntarily made because the trial court did not first

order a mental health evaluation. Id. at ¶ 16. This court found that appellant’s

statements at the plea hearing did not demonstrate that he lacked the requisite

mental capacity to enter into a guilty plea nor suggested that the trial court should

not have accepted his guilty plea and affirmed his conviction. Id. at ¶ 22.
             After this court affirmed appellant’s conviction, appellant filed a motion

seeking release of his personal property. The state did not object and, on June 1,

2018, the trial court granted appellant’s motion. Appellant then filed six additional

motions or complaints seeking the release of his property. The trial court denied

each pleading, explaining that the appellee had released the property to appellant’s

representative on June 3, 2018.

             In October 2019, appellant filed a complaint for replevin against the

appellee. In lieu of an answer, appellee moved for summary judgment. On February

18, 2020, appellee filed a motion for leave to file a corrected motion for summary

judgment. In support thereof, appellee attached to its motion a copy of its search

warrant inventory sheet showing the items seized; a copy of appellant’s indictment;

and related journal entries showing that it had released appellant’s property on June

3, 2018; said property included a “doo rag,” Ohio driver’s license, debit cards, social

security card, wallet, bracelets, and a ring.

             In December 2019, appellant moved for default judgment. In an order

dated March 9, 2020, the trial court granted appellee’s motion for leave to file a

corrected motion for summary judgment, denied appellant’s motion for default

judgment, and gave appellant 30 days to respond to the summary judgment motion.

             Appellant did not respond to appellee’s motion for summary judgment.

On September 2, 2021, the trial court granted the motion for summary judgment.

             Appellant filed a timely pro se appeal and raises one assignment of

error for our review:
      I. The trial court denied the appellant notice violating his due process
      rights under the Fourteenth Amendment embedded in the United
      States Constitution.

             In his sole assignment of error, appellant argues that he was denied his

due process rights because the trial court did not notify him he could respond to the

motion for summary judgment.

              This court reviews a trial court’s ruling on a motion for summary

judgment de novo, applying the same standard as the trial court. Grafton v. Ohio

Edison Co., 77 Ohio St.3d 102, 105, 671 N.E.2d 241 (1996). We accord no deference

to the trial court’s decision and independently review the record to determine

whether summary judgment is appropriate.

             Under Civ.R. 56, summary judgment is appropriate when no genuine

issue exists as to any material fact and, viewing the evidence most strongly in favor

of the nonmoving party, reasonable minds can reach only one conclusion that is

adverse to the nonmoving party, entitling the moving party to judgment as a matter

of law.

              On a motion for summary judgment, the moving party carries an

initial burden of identifying specific facts in the record that demonstrate his or her

entitlement to summary judgment. Dresher v. Burt, 75 Ohio St.3d 280, 292-293,

662 N.E.2d 264 (1996). If the moving party fails to meet this burden, summary

judgment is not appropriate; if the moving party meets this burden, the nonmoving

party must then point to evidence of specific facts in the record demonstrating the
existence of a genuine issue of material fact for trial. Id. at 293. If the nonmoving

party fails to meet this burden, summary judgment is appropriate. Id.

              Thus, pursuant to Civ.R. 56(E), when a moving party satisfies its initial

burden under Civ.R. 56(C), then the nonmoving party “may not rest upon the mere

allegations or denials of the party’s pleadings, but the party’s response, by affidavit

or as otherwise provided in this rule, must set forth specific facts showing that there

is a genuine issue for trial.” As it pertains to this case, Civ.R. 56(E) further provides:

“If the party does not so respond, summary judgment, if appropriate, shall be

entered against the party.”

              We are mindful that the Supreme Court of Ohio noted in Peters v.

B. & F. Transfer Co., 7 Ohio St.2d 143, 219 N.E.2d 27 (1966), “‘[u]nder our law it is

just as pernicious to submit a case to a jury and permit the jury to speculate with the

rights of citizens when no question for the jury is involved, as to deny to a citizen his

[or her] trial by jury when he [or she] has the right.”’ Id. at paragraph eight of the

syllabus, quoting J. C. Penny Co. v. Robison, 128 Ohio St. 626, 193 N.E. 401 (1934),

paragraph six of the syllabus. Indeed, the Ohio Supreme Court has indicated that

granting of summary judgment “should be encouraged in proper cases.” North v.

Pennsylvania RR. Co., 9 Ohio St.2d 169, 171, 224 N.E.2d 757 (1967).

              The record reveals that appellee met its initial burden to demonstrate

the absence of a genuine issue of material fact. According to the plain language of

Civ.R. 56, because appellee met its initial burden, and appellant submitted no

materials setting forth specific facts to demonstrate the existence of a genuine issue
of material fact, the trial court was required to grant summary judgment in favor of

appellee.

              Appellant contends that he should have been given more time to

respond to the motion for summary judgment or to file a cross-motion for summary

judgment.

             Civ.R. 6(C)(1) provides that “[r]esponses to motions for summary

judgment may be served within twenty-eight days after service of the motion.” On

March 9, 2020, the trial court gave appellant 30 days to respond to appellee’s motion

for summary judgment. Appellant never filed a motion asking for additional time

to respond. Given the record before this court, there are no grounds for concluding

that the court infringed appellant’s due process rights by denying him the

opportunity to respond to the appellee’s motion for summary judgment.

              The sole assignment of error is overruled.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to the common pleas court to carry

this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


______________________________
CORNELIUS J. O’SULLIVAN, JR., JUDGE

EILEEN A. GALLAGHER, P.J., and
MARY EILEEN KILBANE, J., CONCUR